DETAILED ACTION
RE: Wheeler et al.
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Applicant’s species election without traverse of (a) an effector group, (a1) a therapeutic group, (b) external beam radiation therapy and (c) lung cancer in the reply filed on 1/19/2021 is acknowledged.
3.	Claims 1-23 are pending. Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/19/2021.
4.	Claims 1-5 and 7-23 are under examination.

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on 6/4/2019 and 5/9/2019 have been considered by the examiner.

Claim Objections
6.	Claims 22-23 are objected to because not all cancers are squamous cell carcinoma, e.g. glioma, melanoma, soft tissue sarcoma.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 8, 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Instant application is a continuation application of Application No. 14/380,268.
The disclosure of a continuation application must be the same as the disclosure of the prior-filed application. See MPEP § 201.07. The disclosure of a divisional application must be the same as the disclosure of the prior-filed application, or include at least that portion of the disclosure of the prior-filed application that is germane to the invention claimed in the divisional application. See MPEP § 201.06. The disclosure of a continuation or divisional application cannot include anything which would constitute new matter if inserted in the prior-filed application (see MPEP 211.05B).
the squamous cell carcinoma is breast cancer, gastrointestinal cancer, pancreatic cancer, prostate cancer, ovarian cancer, stomach cancer, endometrial cancer, lung cancer, kidney cancer, colon cancer, colorectal cancer, thyroid cancer, bladder cancer, glioma melanoma, testicular cancer, soft tissue sarcoma, a cancer which expresses or overexpresses HER-3, and/or the formation of tumor metastases of the foregoing”. The application No. 14/380,268 provides support for, “a cancer is breast cancer, gastrointestinal cancer, pancreatic cancer, prostate cancer, ovarian cancer, stomach cancer, endometrial cancer, lung cancer, kidney cancer, colon cancer, colorectal cancer, thyroid cancer, bladder cancer, glioma melanoma, testicular cancer, soft tissue sarcoma”, and “the squamous cells carcinoma is squamous cell carcinoma of the lung, of the head and/or the neck” (see page 10, lines 14-25 of Application No. 14/380,268 and claims). The specification, drawings and claims of Application No. 14/380,268 as filed provide no support for squamous cell carcinoma of breast, gastrointestinal tissue, pancreas, prostate, ovary, stomach, endometrium, kidney, colon, rectum, thyroid, bladder, glial cells, testis, soft tissues.
Claim 8 depends from claim 1. Claim 1 recites, “the radiation treatment comprises X-ray radiation”. Claim 8 recites, “wherein the radiation treatment further comprises brachytherapy, radioisotope therapy, or external beam radiation therapy other than X-ray radiation treatment”. The specification, drawings and claims of Application No. 14/380,268 as filed provide no support for a radiation treatment comprising X-ray radiation and external beam radiation other than X-ray radiation, or comprising X-ray radiation and brachytherapy other than X-ray radiation. The specification, drawings and claims of Application No. 14/380,268 as filed only provide 
If applicant believes that support for the above-mentioned phrases or terms is present in the specification, claims or drawing as originally filed, applicant must, in responding to this action, point out with particularity, where such support may be found.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 1-5, 7, 9-14 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothe et al. (US 2008/0124345A1, pub. date: 5/29/2008), in view of Zhang et al. (US 2008/0269133A1, pub. date: 10/30/2008), EP2138511A1 (Pub .date: 12/30/2009, IDS filed on 5/9/2019), and Greene et al. (US 7,625,558B2, date of patent: 12/1/2009).
Rothe et al. teaches a method of treating a cancer associated with HER-3, including lung cancer and squamous cell cancer (see claims and paragraph [0190]) in a subject comprising administering an anti-HER-3 antibody to the subject, wherein the anti-HER-3 antibody is a monoclonal antibody, recombinant antibody, multispecific 
Rothe does not specifically teach that the radiation comprises X-ray radiation. Rothe does not specifically teach that the anti-HER-3 antibody including U1-59 antibody is administered before the radiation treatment, is administered 4 hours or 48 hours before the X-ray radiation, and is administered as a single dose or fractionated doses. However, these deficiencies are made up for in the teachings of Zhang, EP2138511A1 and Greene et al.
Zhang et al. teaches a method of treating cancer in a subject comprising administering to the subject a HER3 binding protein (EPBI) in combination with radiotherapy, wherein the radiotherapy is X-ray radiation ((abstract, paragraph [0053]), the radiation therapy may be external (paragraph [0053]). Zhang et al. teaches that the radiation therapy can also be used in combination with radiosensitizers, such as anticancer agents 5-fluorouracil and cisplatin (paragraph [0053]). Zhang et al. teaches 
EP2138511A1 teaches a method of treating melanoma using a HER-3 inhibitor in combination with radiation, wherein the HER-3 inhibitor is an antibody or an antigen binding fragment thereof, the antibody is directed against the extracellular domain of HER-3((paragraphs [0009]-[0015], [0028], [0036] and [0040]), the antibody may be administered before radiation (paragraph [0036]). EP2138511A1 teaches that the HER3 inhibitor is an enhancer of apoptosis, and may preferably sensitize the melanoma for treating with further radiation therapy, i.e. acts synergistically with radiation therapy (paragraph [0028]).
Greene et al. teaches a method of treating an individual who has an erbB protein mediated tumor which method comprises steps of: (a) administering to said individual an antibody which inhibits formation of erbB protein dimers that produce elevated tyrosine kinase activity in a tumor cell, said inhibition having a cytostatic effect on the tumor cell; and (b) thereafter exposing said individual to a therapeutically effective amount of anti-cancer radiation, wherein the radiation is administered beginning within 1 to 10 hours, 3 hours, 24-72 hours after administration of the antibody, wherein the radiation is administered as a single dose or multiple doses over several hours (i.e. fractionated dosing) (see claims, column 26, lines 8-30), the erbB protein is ErbB3 (HER3) (column 4, lines 12-13).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Rothe to treat patients 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have administered HER3 antibody 4 hrs or 48 hrs before X-ray radiation and administering the X-ray radiation in a single dose or in fractionated doses in view of Greene. One of ordinary skill in the art would have been motivated to do with a reasonable expectation of success because Greene teaches that the anti-HER3 antibody may be administered in a single dose or fractionated doses and the radiation may administered beginning within 1 to 10 hours, 3 hours, 24-72 hours after administration of the antibody.
s 1-5, 7, 9-14 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothe et al. (US 2008/0124345A1, pub. date: 5/29/2008), in view of Zhang et al. (US 2008/0269133A1, pub. date: 10/30/2008), EP2138511A1 (Pub .date: 12/30/2009, IDS filed on 5/9/2019), Greene et al. (US 7,625,558B2, date of patent: 12/1/2009), and further in view of Yi et al. (Mod Pathol., 1997, 10(2): 142-8).
The teachings of Rothe, Zhang, EP2138511A1 and Greene have been set forth above as they apply to claims 1-5, 7, 9-14 and 21. 
Rothe does not teach that the non-small cell lung cancer is squamous cell carcinoma. 
	Yi et al. teaches that among non-small cell lung cancers, squamous cell carcinoma showed the greatest rate of high-c-erbb3 positivity, followed by adenocarcinoma and large cell carcinoma (see abstract).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have treated lung squamous cell carcinoma expressing HER3 with an anti-HER3 antibody such as U1-59 and X-ray radiation for the reasons discussed in paragraph 10 and further in view of Yi et al. One of ordinary skill in the art would have been motivated to do with a reasonable expectation of success because Rothe teaches treating non-small cell lung cancer with anti-HER3 antibody including antibody U1-59 and radiation therapy, Zhang teaches that the radiation can be X-ray radiation, each of Zhang, EP2138511A1 and Greene teaches treating cancer by administering a HER3 binding protein or a HER3 antibody before radiation, and Yi teaches among non-small cell lung cancers, squamous cell carcinoma showed the .

12.	Claims 1-5, 7 and 9-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothe et al. (US 2008/0124345A1, pub. date: 5/29/2008), in view of Zhang et al. (US 2008/0269133A1, pub. date: 10/30/2008), EP2138511A1 (Pub .date: 12/30/2009, IDS filed on 5/9/2019), Greene et al. (US 7,625,558B2, date of patent: 12/1/2009), further in view of Redmond et al. (US2009/0156584, pub. date: 6/18/2009).
The teachings of Rothe, Zhang, EP2138511A1, and Greene have been set forth above as they apply to claims 1-5, 7, 9-14 and 21. 
None of the above references teaches that the dose of X-ray radiation is 10 Gy or 16 Gy.
Redmond et al. teaches that radiation treatment dosages when utilizing X-ray may be within a range of about 0.1-80 Gy, 0.5-10 Gy, 1-5 Gy, and generally multiple dosage administration of radiation are administered to a patient over a course of treatment, total dosages of radiation treatment over a complete course of treatment may be within a range of 10-70Gy ([0026] and [0031]).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have treated cancer including lung cancer and squamous cell carcinoma expressing HER3 with an anti-HER3 antibody such as U1-59 and X-ray radiation, wherein the dosage of the X-ray is 10 Gy or within about 10-70 Gy for the reasons discussed in paragraph 10 and further in view of  Redmond et al. One of ordinary skill in the art would have been motivated to do with a reasonable expectation .  

13.	Claims 1-5, 7-14 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothe et al. (US 2008/0124345A1, pub. date: 5/29/2008), in view of Zhang et al. (US 2008/0269133A1, pub. date: 10/30/2008), EP2138511A1 (Pub .date: 12/30/2009, IDS filed on 5/9/2019), Greene et al. (US 7,625,558B2, date of patent: 12/1/2009), further in view of Sahadevan (US 8,139,714B1, date of patent: 3/20/2012, effective filing date: 6/25/2009).
The teachings of Rothe, Zhang, EP2138511A1, and Greene have been set forth above as they apply to claims 1-5, 7, 9-14 and 21. 
None of the above references teaches that the radiation treatment comprises X-ray and external beam radiation therapy other than X-ray radiation treatment.  
Sahadevan teaches all field simultaneous radiation therapy comprising mixed beams of X-rays and gamma rays, which improves the radiation quality significantly 60Co (gamma ray) beam is used to treat the lesser depth portion of the tumor and the X-ray beam is used to treat the deeper portion of the tumor (column 32, lines 16-41).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have treated cancer including lung cancer and squamous cell carcinoma expressing HER3 with an anti-HER3 antibody such as U1-59 and radiation therapy comprising mixed beams of X-rays and gamma rays for the reasons discussed in paragraph 10 and further in view of Sahadevan. One of ordinary skill in the art would have been motivated to do with a reasonable expectation of success because Rothe teaches treating cancer including non-small cell lung cancer and squamous cell carcinoma with anti-HER3 antibody including antibody U1-59 and radiation therapy, Zhang teaches that the radiation can be X-ray radiation, each of Zhang, EP2138511A1 and Greene teaches treating cancer by administering a HER3 binding protein or a HER3 antibody before radiation, and Sahadevan teaches that all field simultaneous radiation therapy comprising mixed beams of X-rays and gamma rays improves the radiation quality significantly (column 8, lines 30-42, column 14, lines 23-32), wherein the 60Co (gamma ray) beam is used to treat the lesser depth portion of the tumor and the X-ray beam is used to treat the deeper portion of the tumor (column 32, lines 16-41).

Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

15.	Claims 1-5 and 7-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,357,566.
Claims 1-21 of U.S. Patent No. 10,357,566 disclose a method of treating head and neck squamous cell carcinoma in a subject comprising administering to the subject an anti-HER-3 antibody or an antigen-binding fragment thereof in combination with radiation treatment, wherein the radiation treatment comprises X-ray radiation, wherein the anti-HER-3 antibody or an antigen-binding fragment thereof comprises a heavy 
chain variable region with an amino acid sequence comprising SEQ ID NO:70 and a 
light chain variable region with an amino acid sequence comprising SEQ ID NO:72, wherein the anti-HER-3 antibody or antigen-binding fragment thereof is administered before the X-ray radiation and sensitizes the head and neck squamous cell carcinoma to the X-ray radiation, wherein the anti-HER-3 antibody is a monoclonal antibody, a recombinant antibody, a human antibody, a multispecific antibody, or an antigen-binding fragment thereof, said antigen-binding fragment of the anti-HER-3 antibody is a Fab fragment, a Fab' fragment, a F(ab')2  fragment, a Fv fragment, a diabody, or a single chain antibody molecule, said anti-HER-3 antibody is coupled to an effector group and/or labelling group, said effector group is a radioisotope, a radionuclide, a toxin, a therapeutic group, and/or a chemotherapeutic group, the radiation treatment further 
further active compound comprising a chemotherapeutic compound, wherein the anti-HER-3 antibody or antigen-binding fragment thereof is administered 4 hours or 48 hours before the X-ray radiation, the X-ray radiation is 10 Gy or 16 Gy. The amino acid sequences of SEQ ID NOs: 70 and 72 are 100% identical to instant SEQ ID NOs: 70 and 72, respectively. 

Conclusion
16.	No claims are allowed.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HONG SANG/Primary Examiner, Art Unit 1643